UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7644



GEORGE BEESLEY BOYD,

                                           Petitioner - Appellant,

          versus


J. MICHAEL STOUFFER; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-01-2564-S)


Submitted:   February 12, 2002            Decided:   March 27, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Beesley Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George   Beesley   Boyd   appeals   the   district    court’s   orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001), and denying reconsideration.          We have reviewed

the record and the district court’s orders and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.             See

Boyd v. Stouffer, No. CA-01-2564-S (D. Md. Aug. 29, 2001; filed

Sept. 12, 2001 and entered Sept. 14, 2001).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




                                   2